


EXHIBIT 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of August 15, 2013 (this
“Amendment”), is entered into among RF MICRO DEVICES, INC., a North Carolina
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of March 19, 2013 (as
amended or modified from time to time, the “Credit Agreement”); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT
1.Amendments.


(a)The definition of “Eurodollar Base Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Eurodollar Base Rate” means:


(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice;




--------------------------------------------------------------------------------




provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent.
 
(b)The following definition of “First Amendment Effective Date” is hereby added
to Section 1.01 of the Credit Agreement in the appropriate alphabetical order to
read as follows:


“First Amendment Effective Date” means August 15, 2013.


(c)Section 8.06(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(d)so long as no Default exists immediately prior and after giving effect
thereto, (i) from the First Amendment Effective Date through August 15, 2014,
the Borrower may make other Restricted Payments in an aggregate amount not to
exceed $25,000,000, (ii) after August 15, 2014 and through March 31, 2015, the
Borrower may make other Restricted Payments in an aggregate amount not to exceed
$10,000,000 and (iii) the Borrower may make other Restricted Payments in an
aggregate amount during any fiscal year of the Borrower following the fiscal
year ended March 31, 2015 not to exceed $10,000,000.


2.Effectiveness; Conditions Precedent. This Amendment shall be effective upon
receipt by the Administrative Agent of copies of this Amendment duly executed by
the Borrower, the Guarantors and the Required Lenders.


3.Expenses. The Loan Parties agree to reimburse the Administrative Agent, in
accordance with Section 11.04 of the Credit Agreement, for all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.


4.Ratification of Credit Agreement. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. Each Loan Party hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Credit Agreement and the Loan Documents to
which it is a party effective as of the date hereof. This Amendment is a Loan
Document.


5.Authority/Enforceability. Each Loan Party represents and warrants as follows:


(a)The execution, delivery and performance by such Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not (i) contravene the terms of any of such Person's Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or (B)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law.


(b)This Amendment has been duly executed and delivered by such Loan Party. This
Amendment constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against




--------------------------------------------------------------------------------




such Loan Party in accordance with its terms, except as such enforceability may
be limited by equitable principles or by applicable Debtor Relief Laws.


(c)No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment other than (i)
those that have already been obtained and are in full force and effect and (ii)
filings to perfect the Liens created by the Collateral Documents.


6.Representations and Warranties of the Loan Parties. Each Loan Party represents
and warrants to the Lenders that after giving effect to this Amendment, (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (provided that if any such representation or warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects on such respective dates) as of such earlier date and (b) no Default
exists.


7.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.


8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


10.Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.


11.Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.






--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:
RF MICRO DEVICES, INC.,
 
a North Carolina corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Vice President, Corporate Treasurer, Compliance Officer and Assistant Secretary
 
 
 
GUARANTORS:
RFMD, LLC,
 
a North Carolina limited liability company
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Manager
 
 
 
 
RF MICRO DEVICES INTERNATIONAL, INC.,
a North Carolina corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Treasurer and Secretary
 
 
 
 
PREMIER DEVICES - A SIRENZA COMPANY,
a California corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Secretary and Treasurer
 
 
 
 
AMALFI SEMICONDUCTOR, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Suzanne B. Rudy
 
Name:
Suzanne B. Rudy
 
Title:
Secretary and Treasurer
 
 
 

[Signature Pages Continue]




RF MICRO DEVICES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------






ADMINISTRATIVE
 
 
AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
 
By:
/s/ Dora A. Brown
 
Name:
Dora A. Brown
 
Title:
Vice President
 
 
 
LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Thomas M. Paulk
 
Name:
Thomas M. Paulk
 
Title:
Senior Vice President
 
 
 
 
SILICON VALLEY BANK,
 
as a Lender
 
 
 
 
By:
/s/ Michael Shuhy
 
Name:
Michael Shuhy
 
Title:
Vice President
 
 
 
 
SUNTRUST BANK,
 
as a Lender
 
 
 
 
By:
/s/ Robert S. Cashion
 
Name:
Robert S. Cashion
 
Title:
Senior Vice President
 
 
 
 
TD BANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Bernadette Collins
 
Name:
Bernadette Collins
 
Title:
SVP
 
 
 
 
UNION BANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Annabella Guo
 
Name:
Annabella Guo
 
Title:
Vice President



[Signature Pages Continue]


RF MICRO DEVICES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT




--------------------------------------------------------------------------------






 
RBS CITIZENS, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Christopher J. DeLauro
 
Name:
Christopher J. DeLauro
 
Title:
Vice President
 
 
 
 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
 
 
 
 
By:
/s/ E. F. Hawke
 
Name:
E. F. Hawke
 
Title:
Senior Vice President































































RF MICRO DEVICES, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT




